DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-14 are in condition for allowance.
2.	Claims 1, 6, and 11 has overcome the 35 U.S.C. 101 rejection.
3.	Claims 5 and 9 has overcome the 35 USC 112(b) rejection.

Allowable Subject Matter
4.	Claims 1-14 are allowed over prior art.
5.	The following is an examiner’s statement of reasons for allowance:
In response to the AFCPR, independent claims 1, 6, and 11 limit to method and device for providing a secure protocol by performing a cryptographic protocol in the computer network including disjunctive proof for multiple relations by defining a language of a witness and proving knowledge to respective relations.
The previous rejection was overcome by the current amendments as submitted in the supplemental after final (7/20/22).  Further searching failed to disclose prior art that reads on the claim language of claims 1-14. Therefore, none of the references alone or in combination disclose or suggest the invention as claimed.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable 
over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/EDWARD ZEE/Primary Examiner, Art Unit 2435